Citation Nr: 1404140	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to herbicide (Agent Orange) exposure, for purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to nonservice-connected death pension benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1969 to June 1971.  His awards and decorations included the Combat Infantryman Badge and the Purple Heart Medal.    

The Veteran died in November 2008, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

In September 2013, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) for the cause of death issue in this case.  38 C.F.R. § 20.901(a) (2013); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2002 & Supp. 2013).  The VHA report, received in December 2013, has been associated with the claims folder.



FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during such service.

2.  At the time of the Veteran's death in November 2008, there was a pending claim for service connection for a respiratory disorder that was not finally adjudicated. 

3.  The Veteran did not have respiratory (lung) cancer during his lifetime, which is one of the diseases associated with herbicide exposure for purposes of the presumption.  

4.  Based on the evidence of record at the time of his death, the Veteran's respiratory diagnosed disorders (pulmonary fibrosis, emphysema, and chronic obstructive pulmonary disease (COPD)) did not manifest in service and are not related to his active service, including herbicide exposure.  

5.  The Veteran died in November 2008 at his residence.  The death certificate lists the immediate cause of death as complications of pulmonary fibrosis and emphysema secondary to exposure to Agent Orange.  The death certificate also lists posttraumatic stress disorder (PTSD) with schizophrenia as a significant condition contributing to, but not resulting in the underlying cause of death.  No autopsy was performed.  

6.  At the time of his death, service connection was established for the following disabilities: PTSD with schizophrenia and alcohol dependence, rated as 100 percent disabling; left upper extremity neurological abnormalities, rated as 30 percent disabling; right upper extremity neurological abnormalities, rated as 20 percent disabling; cervical spine degenerative disc disease, rated as 20 percent disabling; and a left temporal region shell fragment wound scar, rated as 0 percent disabling.  The combined service-connected disability rating was 100 percent.  

7.  The Veteran's service-connected PTSD with schizophrenia disability contributed to his death by causing his extensive post-service history of tobacco use, which ultimately led to his eventual death from chronic lung disease.  

8.  The award of service-connected compensation for the cause of the Veteran's death in the present decision renders the death pension claim moot.


CONCLUSIONS OF LAW

1.  An accrued benefit for service connection for a respiratory disorder, to include as due to herbicide (Agent Orange) exposure, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.160(d), 3.303, 3.307, 3.309, 3.313, 3.1000 (2013).

2.  The Veteran's service-connected PTSD with schizophrenia disability materially contributed to the Veteran's death.  38 U.S.C.A. §§ 101(16), 1103, 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.310, 3.312, 3.300 (2013); VAOPGCPREC 6-2003 (October 28, 2003).  

3.   The claim for entitlement to nonservice-connected death pension benefits is dismissed.  38 U.S.C.A. § 1541 (West 2002 & Supp. 2013); 38 C.F.R. § 3.3(b)(4), (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

For the issue of service connection for the cause of the Veteran's death, a review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the cause of death issue.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

For the issue of entitlement to accrued benefits, review of the claims folder reveals compliance with the VCAA.  In this regard, the RO sent the appellant notice letters dated in December 2008, May 2009, and November 2009.  These letters provided guidance in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate her accrued benefits claim; (2) informing her about the information and evidence the VA would seek to provide; and (3) informing her about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

None of the VCAA letters sent from the RO advised the appellant a disability rating and an effective date for the award of benefits will be assigned if accrued benefits are awarded, as required by Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  However, as the Board concludes below that the appellant is not entitled to accrued benefits, any question as to the appropriate disability rating or effective date to be assigned is rendered moot.

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service VA and private medical records pertinent to the years after service, and prior to the Veteran's death, are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  A copy of the Veteran's death certificate has also been obtained and associated with the claims file.  The appellant has also submitted statements from herself and the Veteran, and argument from her representative.  The appellant has not identified any outstanding, available evidence that is relevant to her accrued benefits claim being decided herein.

Regarding the duty to assist in the specific context of accrued benefits, such claims are decided based on the evidence of record when the Veteran died.  38 C.F.R. § 3.1000(d)(4).  Thus, this matter involves an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  The appellant has not identified any evidence not already associated with the file that should have been in VA's constructive possession.  

Thus, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  


Factual Background

The Veteran died in November 2008 at his residence.  The death certificate lists the immediate cause of death as complications of pulmonary fibrosis and emphysema secondary to exposure to Agent Orange.  The death certificate also lists PTSD with schizophrenia as a significant condition contributing to, but not resulting in the underlying cause of death.  No autopsy was performed.  

At the time of the Veteran's death in November 2008, service connection was established for the following disabilities: PTSD with schizophrenia and alcohol dependence, rated as 100 percent disabling; left upper extremity neurological abnormalities, rated as 30 percent disabling; right upper extremity neurological abnormalities, rated as 20 percent disabling; cervical spine degenerative disc disease, rated as 20 percent disabling; and a left temporal region shell fragment wound scar, rated as 0 percent disabling.  The combined service-connected disability rating was 100 percent.  See 38 C.F.R. § 4.25 (combined ratings table).   In addition, at the time of his death, the Veteran was receiving special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) on account of being housebound due to his service-connected disabilities.  The Veteran was not service-connected for any respiratory disabilities at the time of his death.  


Accrued Benefits

Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee (such as a surviving spouse) was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. 3.1000(a) (2013); Ralston v. West, 13 Vet. App. 108, 113 (1999).  

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  A claim for death pension, compensation, or dependency and indemnity compensation (DIC) by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.152(b).  In this case, the appellant filed a November 2008 Application for DIC and Accrued Benefits (VA Form 21-534) within one month of the Veteran's death.  Thus, the claim for accrued benefits was filed in a timely fashion.  

As noted, accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the RO, with the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.  

A "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been "finally adjudicated" by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5).  See also Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) (where a Veteran dies before the expiration of one year following a rating decision, and an accrued benefits claimant files a claim within that same year, there is a claim pending at the time of the Veteran's death); cf. Teten v. West, 13 Vet. App. 560, 562 (2000) (finding that a deceased Veteran's claim was pending when he died after a Board decision but before the expiration of the 120-day Notice of Appeal filing period).  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R. § 3.1000(d)(5).  

Although a Veteran's claim terminates with that Veteran's death, a qualified survivor may carry on, to a limited extent, the deceased Veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits filed by a spouse is separate from the claim for service connection filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim and his spouse takes the Veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

In short, for an appellant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

The appellant contends that the Veteran's respiratory disorders at the time of his death (pulmonary fibrosis, emphysema, and COPD) were the result of the Veteran's presumed exposure to herbicides while he was stationed in Vietnam during active service.  Thus, she believes that she should be awarded accrued benefits on the basis that the Veteran's respiratory problems should have been service-connected.  

At the outset, the Board will consider the threshold issue of whether the Veteran had a service connection claim for a respiratory disorder pending at the time of the his death in November 2008.  In this regard, a review of the claims folder shows that, in October 2007, the Veteran filed an informal claim for service connection for a respiratory disorder due to Agent Orange exposure.  In a February 2008 rating decision, the RO denied the Veteran's claim for service connection for a respiratory disorder.  Unfortunately, the Veteran died due to his respiratory disorders several months later in November 2008.  See November 2008 death certificate.  Thus, the Veteran had a "pending" claim that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.  The February 2008 rating decision was not yet final at the time of the Veteran's death in November 2008.  As such, a claim for service connection for a respiratory disorder allegedly due to the Veteran's presumed exposure to herbicides was still "pending" at death.  See again Taylor, 21 Vet. App. At 129 (where a Veteran dies before the expiration of one year following a rating decision, and an accrued benefits claimant files a claim within that same year, there is a claim pending at the time of the Veteran's death).  The Board will therefore adjudicate the pending service connection claim for a respiratory disorder for purposes of accrued benefits.   

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. §§ 3.303, 3.306.  
	
Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), claims for certain enumerated chronic diseases - namely those listed in 38 C.F.R. § 3.309(a)  - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d. 1331, 1339 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  Of note, the Veteran's COPD, emphysema, and pulmonary fibrosis are not one of the specific enumerated chronic diseases listed under 38 C.F.R. § 3.309(a).  Therefore, this provision for listed chronic diseases does not apply.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

The following disorders are associated with herbicide exposure for purposes of this presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).   For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

If the disability is of the type for which lay evidence is competent, the Board must weigh the probative value of that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence of record, the Board concludes that the appellant is not entitled to service connection for a respiratory disorder for purposes of accrued benefits.  

With regard to presumptive service connection, the Veteran's service personnel records, including his DD Form 214, confirm that he served in the Republic of Vietnam during the Vietnam era from in 1970.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange. 38 C.F.R. § 3.307(a)(6), 3.313(a).  However, the Veteran's respiratory diagnoses of record (pulmonary fibrosis and emphysema and COPD) are not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In fact, no evidence of record established that the Veteran had respiratory cancer, which is the only respiratory condition for which 38 C.F.R. § 3.309(e) is applicable.  No such diagnosis is of record.  The Veteran is therefore not entitled to service connection for a respiratory disorder on a presumptive basis based on herbicide exposure as discussed in 38 C.F.R. § 3.309(e).

In addition, the VA Secretary has specifically found that there is inadequate or insufficient medical evidence to determine an association between exposure to herbicides and respiratory disorders other than lung cancer, such as COPD or emphysema.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 77 Fed. Reg. 47,924 - 47,928 (August 10, 2012); 75 Fed. Reg. 81,332 - 81,335 (December 27, 2010); 75 Fed. Reg. 32,540 - 32,553 (June 8, 2010); 72 Fed. Reg. 32,395 - 32,399 (June 12, 2007).  Taking account of the available evidence and National Academy of Science's analysis, the Secretary has found that the credible evidence against an association between herbicide exposure and respiratory disorders other than cancer outweighs the credible evidence for such an association, such that he has determined that a positive association does not exist.  

However, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, as is the case here, the Veteran (or appellant) may still establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting evidence of a nexus between the disease and his exposure to herbicides during military service.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

With regard to direct service connection, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a respiratory or lung disorder, such as COPD or emphysema.  In fact, an examination of the lungs conducted in May 1971 at separation failed to reveal any lung disorder, and a May 1971 X-ray of the chest conducted at separation was normal.  Thus, the Veteran's service treatment records provide no evidence in support of the claim.  
      
Following the Veteran's military service, a May 1977 VA inpatient report documented that the Veteran smoked two to three packs of cigarettes a day.  Subsequent VA treatment records dated from the 1980s, 1990s, and 2000s reported that the Veteran continued to smoke two to three packs of cigarettes a day until approximately 2004.  With regard to the Veteran's history of tobacco use, a January 1991 VA examiner described the Veteran's smoking habit of two packs a day for the past 21 years.  A January 2004 VA psychiatric note also listed a smoking history going back 43 years.  Similarly, a February 2005 VA neurosurgery consultation note discussed a smoking history of one pack a day for the past 40 years.  Thus, there is no doubt that the Veteran had a significant post-service smoking habit.  

Following his military service, a March 1981 VA hospital report indicated that a chest X-ray was normal, and a June 1981 chest X-ray noted no acute pleuropulmonary change.  However, the first post-service mention of respiratory problems was in a June 1981 VA examination report, which indicated that the Veteran had reported a cough.  Regardless, his respiratory examination at that time was normal.  A May 1991 private examination report also showed no history of pulmonary disease, no cough, no congestion, and a normal chest examination.  
      
Following his military service, a July 1993 VA chest X-ray first assessed a "minor abnormality."  VA treatment records beginning in 2003 and 2004 documented a persistent cough, shortness of breath, bronchitis, a chest mass, and diagnoses of emphysema and COPD.  It was noted that the Veteran still smoked two to three packs of cigarettes a day.  A tobacco use disorder was diagnosed.  An August 2004 VA Agent Orange examination noted a reported history of COPD back to 1972, although there is no medical documentation in the claims folder supporting this history.  VA pulmonary notes dated in 2007 and 2008 identified pulmonary fibrosis of an unknown etiology and COPD upon X-ray.  

Following his military service, there is no lay assertion from the Veteran or the appellant or any clinical evidence suggesting or demonstrating continuous, ongoing respiratory symptomatology subsequent to his separation from service in June 1971.  The first credible post-service evidence in the claims folder of respiratory complaints is a notation of a cough in 1981, which was a decade after discharge from service.  The Board has considered that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  In this case, there is no lay allegation of continuous respiratory symptoms since separation from service from either the Veteran or the appellant.  

With regard to a nexus, at the time of his death, there is no probative evidence of record establishing a relationship between any of his respiratory disorders and his period of active service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Absent such evidence of a nexus, service connection is not in order for any of the Veteran's respiratory disabilities at death.  

With regard to lay evidence, the Board acknowledges the Veteran and the appellant are competent to report purported respiratory symptoms of his pulmonary fibrosis and emphysema and COPD.  See 38 C.F.R. § 3.159(a)(2).  Based on recent case law, the Veteran (or appellant), in certain circumstances, can also be competent to testify to the fact that the symptoms he experienced in service or immediately thereafter are reflective of the same condition he is currently diagnosed with.  Davidson, 581 F.3d at 1316.  However, in the present case, neither the Veteran nor the appellant has made any specific allegation of in-service symptoms or ongoing symptoms immediately after service.  Overall, the Board has found the Veteran and appellant's lay statements are less persuasive than the post-service medical evidence of record at the time of his death.    

In making this determination, the Board does acknowledge that there was additional evidence associated with the Veteran's claim file after his death in November 2008.  Specifically, after the Veteran's death, on the November 2008 death certificate from the State of Louisiana, the coroner lists the immediate cause of death as complications of pulmonary fibrosis and emphysema secondary to exposure to Agent Orange.  In addition, after the Veteran's death, the appellant submitted a March 2009 private medical opinion from the coroner who signed the Veteran's death certificate.  The coroner, Dr. L.J.M., MD., assessed the Veteran's diagnoses at death as end-stage COPD secondary to pulmonary fibrosis and secondary to exposure to Agent Orange while in Vietnam during service.  Notably, Dr. L.J.M. provided no reasoning or rationale for his opinion.  It was only a bare conclusion.  That notwithstanding, by law, the Board is not permitted to consider this evidence for purposes of entitlement to accrued benefits because none of the above evidence was in the claims file at the time of the Veteran's death in November 2008.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  That is, this evidence was neither in the service department nor VA's possession on or before the date of the Veteran's death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4). 

The Board does note that there are exceptions to this general rule.  Under 38 U.S.C. § 5121(c), a person claiming accrued benefits must be afforded an opportunity to submit "evidence necessary to complete the application," (such as a death certificate).  Nonetheless, VA's General Counsel has observed in a Precedent Opinion that the items referred to in these provisions (such as a death certificate) are data supporting the accrued benefits application itself, but not the claim for the underlying benefit.  VAOPGCPREC 6-93 (59 Fed. Reg. 4752 (1994)). 

In Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records, to include reports of autopsies made by VA on the date of death, pertinent to the claim that a Veteran had at the time of his death were relevant to the accrued benefits claim because they are constructively of record on the date of death, but physically absent from the claims file.  The Court cited service department records; reports of VA hospitalization; reports of treatment or examinations in VA medical centers; reports of hospitalization, treatment, or examinations authorized by VA; and reports of autopsy made by VA on the date of death.  Hayes, 4 Vet. App. at 360.  See also VA Adjudication Procedure Manual, M21-1MR, Part VIII, Chapter 1, Topic 4, Blocks a-d; and Part VIII, Chapter 3, Topic 1, Block f.  In the present case, neither the death certificate nor the subsequent March 2009 report are service department or VA records that were in VA's constructive possession on or before the date of the Veteran's death.    

Dicta in the Hayes case does suggest that § 5121 is ambiguous and therefore VA might accept, under § 5121(c), other kinds of post-date-of-death evidence pertinent to the underlying benefits claim.  Hayes, 4 Vet. App. at 360.  However, the above cited VA General Counsel Precedent Opinion, referring to the Hayes decision, rejects that proposition and stresses that there is no authority for introducing into the record of an accrued benefits claim "post-date-of-death evidence" "relating to the decedent's underlying benefit entitlement."  VAOPGCPREC 6-93 (59 Fed. Reg. 4752 (1994)) (citing Conary v. Derwinski, 3 Vet. App. 109 (1992) (per curiam)).  Thus, the death certificate in this case cannot be used as evidence supporting the theory that the Veteran's respiratory disorders at death were secondary to exposure to Agent Orange while in Vietnam during service, for purposes of entitlement to accrued benefits.  

In any event, even if the Board did consider the death certificate or the subsequent March 2009 report for purposes of entitlement to accrued benefits, this evidence would not provide a basis to grant the appellant's particular accrued benefits claim.  In this regard, as mentioned above, neither the death certificate nor the subsequent medical opinion from the same coroner provided any reasoning or rationale for his opinion regarding a relationship between in-service Agent Orange exposure and the Veteran's subsequent respiratory diagnoses.  Only a bare conclusion was offered.   The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  In addition, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a respiratory disorder, for purposes of accrued benefits.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Cause of Death

The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

A disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

With regard to tobacco use, for claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during active duty service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2013).  "Tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  Id.

Service connection, however, is not precluded where the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  38 C.F.R. § 3.300(b)(1).  For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the Veteran's use of tobacco products during service.  Id.  

VA's Office of General Counsel has explained that the legal bar to service connection for a disability or death attributable to tobacco use does not bar a finding of secondary service connection for a disability or death related to the Veteran's use of tobacco products after the Veteran's service, where that disability or death is proximately due to or aggravated by a service-connected disability that is not service-connected on the basis of being attributable to the Veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (October 28, 2003).  In other words, secondary service connection may be established for disability or death related to post-service tobacco use that is the result of or aggravated by a service-connected disability unrelated to tobacco use.  Id.  The GC opinion further held that VA adjudicators must resolve (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability or death may be service-connected.  Id.  See also VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section K, Topic 68, Blocks d-f  (September 15, 2011).  

Upon review of the evidence of record, the Board finds that service connection for the cause of the Veteran's death is warranted. 

The appellant has contended that the Veteran's service-connected PTSD was a contributing cause of his death, as opposed to merely sharing in the production of death.  She has asserted that PTSD contributed substantially or materially to death, combined with another disorder to cause death, or aided or lent assistance to death.  Specifically, she has argued that the Veteran's PTSD contributed to the severity of the respiratory/lung conditions that caused his death.  In this regard, she has stated that stress from the Veteran's PTSD affected his pulmonary system, thus hastening his death.  See February 2009 Notice of Disagreement (NOD); January 2010 VA Form 9.  

Given the Veteran's extensive history of post-service tobacco use, the Board has also considered the theory as to whether psychiatric symptoms from the Veteran's service-connected PTSD caused the Veteran to use tobacco products after service, thereby leading to his eventual death from pulmonary fibrosis and emphysema.  See again 38 C.F.R. § 3.300(b)(1); VAOPGCPREC 6-2003 (October 28, 2003).  This theory of entitlement was reasonably raised by the evidence of record.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Following the Veteran's military service, the Veteran was treated and followed by VA for symptoms of PTSD with schizophrenia and alcohol dependence since the 1970s.  

Contemporary to that time period, with regard to the Veteran's post-service tobacco use, a May 1977 VA inpatient report documented that the Veteran smoked two to three packs of cigarettes a day.  Subsequent VA treatment records dated from the 1980s, 1990s, and 2000s reported that the Veteran continued to smoke two to three packs of cigarettes a day until approximately 2004.  A January 1991 VA examiner described the Veteran's smoking habit of two packs a day for the past 21 years.  A January 2004 VA psychiatric note listed a smoking history going back 43 years.  Similarly, a February 2005 VA neurosurgery consultation note discussed a smoking history of one pack a day for the past 40 years.  A July 1993 VA chest X-ray first assessed a "minor abnormality."  VA treatment records beginning in 2003 and 2004 documented a persistent cough, shortness of breath, bronchitis, a chest mass, and diagnoses of emphysema and COPD.  It was noted that the Veteran still smoked two to three packs of cigarettes a day.  A tobacco use disorder was diagnosed.  An August 2004 VA Agent Orange examination noted a reported history of COPD back to 1972, although there is no medical documentation in the claims folder supporting this history.  VA pulmonary notes dated in 2007 and 2008 identified pulmonary fibrosis of an unknown etiology and COPD upon X-ray.  Thus, there is no doubt that the Veteran had a significant post-service smoking habit with accompanying respiratory problems.  

In light of the medical evidence discussed above, in September 2013, on its own initiative and pursuant to VA regulation, the Board requested an expert opinion from a VHA pulmonologist seeking to answer the following questions:

(1)  Is it at least as likely as not (50 percent or more probable) that the Veteran's service-connected PTSD disability immediately caused his death, contributed substantially or materially to his death, combined with another disorder to cause his death, or aided or lent assistance to his death?  

(2)  Is it at least as likely as not (50 percent or more probable) that the Veteran's service-connected PTSD caused or chronically worsened (i.e., aggravated) his lung disorders?

(3)  Is it at least as likely as not (50 percent or more probable) that the symptoms from the Veteran's service-connected PTSD caused the Veteran to use tobacco products after service?

(4)  If the Veteran's service-connected PTSD caused the Veteran to use tobacco products after service, is it at least as likely as not (50 percent or more probable) that the post-service tobacco use was a substantial factor in causing or aggravating the Veteran's lung disorders?

(5)  If post-service tobacco use was a substantial factor in causing or aggravating the Veteran's lung disorders, would the Veteran's death from lung disorders have been prevented but for the use of tobacco products caused by the service-connected PTSD?  

In response, a favorable December 2013 opinion was received from a VHA pulmonologist specialist.  Based on a review of the Veteran's relevant medical history, the VHA examiner opined that the service-connected PTSD did not immediately cause death, but nonetheless the service-connected PTSD "contributed to tobacco smoking which led to lung disease and eventually patient's demise."  The VHA examiner reasoned that it was more likely that the Veteran's use of tobacco products after service was caused by his service-connected PTSD.  The examiner cited studies that revealed statistically increased odds of the co-occurrence of tobacco use, obesity, and lack of exercise among Veterans who have PTSD, schizophrenia, and bipolar disorder.  In another study, it was noted that Vietnam veterans with PTSD were more likely to be heavy smokers.  In essence, the VHA examiner acknowledged the interplay between PTSD and smoking.  After citing to these studies, the VHA examiner opined that the Veteran's continued smoking of tobacco after service contributed to the development of COPD and possibly pulmonary fibrosis in the Veteran's lungs.  Finally, and most importantly, the VHA examiner concluded that, if the Veteran would have ceased with his smoking habit that was related to his service-connected PTSD, this would have prevented the Veteran's death from chronic lung disease.  Overall, this December 2013 VHA specialist opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's post-service medical records.  There is no contrary medical opinion of record.  

Moreover, in the November 2008 death certificate, the coroner lists PTSD with schizophrenia as a significant condition contributing to, but not resulting in the underlying cause of death.  Additionally, the coroner, Dr. L.J.M., in a separate March 2009 private medical opinion, concluded that the service-connected PTSD "definitely hastened" the Veteran's death because it placed more stress on both the pulmonary and cardiac systems of the body.  These opinions also provide some evidence in support of the cause of death claim.       

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Death Pension

Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime, subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5) (2013).  

A threshold consideration for entitlement to any type of death pension is that the Veteran's death is found to be nonservice-connected.  See 38 C.F.R. § 3.3(b)(4).  In the present case, as discussed above, DIC benefits have been granted based upon the award of service connection for the cause of the Veteran's death.  The grant of DIC benefits for the cause of the Veterans death provides the greater award.  See 38 U.S.C.A. §§ 1311, 1541.  

In light of the grant of DIC benefits for service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310, the claim of entitlement to nonservice-connected death pension benefits under 38 U.S.C.A. § 1541 is moot, and the claim is therefore dismissed.



ORDER

Entitlement to service connection for a respiratory disorder, for purposes of accrued benefits, is denied.

Subject to the provisions governing the award of monetary benefits, service connection for the cause of the Veteran's death is granted.  

The appeal for the issue of entitlement to nonservice-connected death pension benefits is dismissed.   



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


